Pinkard v New York City Dept. of Educ. (2019 NY Slip Op 00204)





Pinkard v New York City Dept. of Educ.


2019 NY Slip Op 00204


Decided on January 10, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2019

Friedman, J.P., Gische, Oing, Singh, Moulton, JJ.


8057 101971/15

[*1]Eugenia Pinkard, Plaintiff-Appellant,
vNew York City Department of Education, et al., Defendants-Respondents.


Eugenia Pinkard, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Lorenzo DiSilvio of counsel), for New York City Department of Education, respondent.
Lichten & Bright, P.C., New York (Stuart Lichten of counsel), for United Federation of Teachers and NYSUT, respondents.

Order, Supreme Court, New York County (Margaret A. Chan, J.), entered August 15, 2017, which, insofar as appealable, denied plaintiff's motion for renewal with respect to an earlier order dismissing the complaint, unanimously affirmed, and the appeal is otherwise dismissed, without costs, as taken from an nonappealable paper.
The court properly denied plaintiff's motion for renewal since she presented the same facts and exhibits as she did in opposition to defendants' motion to dismiss, albeit in support of a different theory (see generally Matter of Weinberg , 132 AD2d 190, 209-210 [1st Dept 1987], lv dismissed  71 NY2d 994 [1988]; CPLR 2221[e]). Furthermore, the instant action is a rehash of plaintiff's prior federal actions, which were dismissed, and from which she did not appeal.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 10, 2019
CLERK